DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of the species of cg10673833 in the reply filed on 26 February 2021 is acknowledged. 
The response states upon the allowance of a generic claim, Applicant will be entitled to consideration of additional species.
However, the present application does not include any claims that are generic to the recited species. Rather, the claims each require one of the species set forth in the election requirement of 30 November 2020. The claims do encompass combinations and subcombinations useable together. As set forth in the Office action of 30 November 2020, where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
	

Claim Status
3. 	Claims 31-51 are pending and have been examined herein to the extent that the claims read on the elected species of the cg10673833 marker.
 The claims encompass non-elected markers and combinations thereof. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Claim Objections
4. Claims 44 and 45 are objected to because of the following informalities:    
Claim 44 recites the acronym “cd” in “cd-score” whereas the claim should recite the full text of this acronym – i.e. “combined diagnostic score (cd-score).”
Claim 45 recites the acronym “cp” in “cp-score, whereas the claim should recite the full text of this acronym – i.e. “a combined prognostic score (cp-score).”
Appropriate correction is required.
Drawings
5. The drawings are objected to under 37 CFR 1.83(a).  The specification describes certain figures in terms of colors. For example, figures 33 and 36 are described as including “blue arrows” and figure 38 is described as including “blue dots.” However, the drawings have been filed in black and white.
If the drawings are intended to be in black and white, the specification should be amended to delete the reference to the recited colors. Alternatively, corrected drawing sheets in compliance with 37 CFR 1.121(d) are required. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
If color photographs or color drawings are submitted, it is noted that color photographs and color drawings are not accepted unless a petition filed under 37 CFR 1.84(a)(2) is granted.  
A petition for color drawings must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.


Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Appropriate correction is required.	
Improper Markush Grouping Rejection
6. Claims 31-51 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
and a common use for the following reasons.
	It is first noted that MPEP 2117 states that a Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be                                             functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 

Herein, the recited alternative species do not share a single structural similarity, as each methylation site has a different chemical structure in that it is located at different location in the genome, or at different locations within a gene, and is flanked by different nucleotide sequences.  Note that the meaning of the methylation site – e.g., the nucleotide at position cg10673833 can only be understood in terms of the nucleotides which flank this nucleotide / methylation site.  Without the information regarding the flanking nucleotides, the recited marker numbers are arbitrary and meaningless. The only structural similarity shared by the methylation sites is that they consist of a cytosine or 5’-methylcytosine. The fact that the methylation sites consist of a cytosine or 5’-methylcytosine per se does not support a conclusion that they have a common single structural similarity because the structure of comprising cytosine or 5’-methylcytosine alone is not essential to the asserted common activity of being correlated with HCC or lung cancer. Accordingly, while the different methylation sites are asserted to have the property of having a methylation status correlated with HCC or lung cancer (when read in light of the specification), they do not share a substantial structural similarity essential to this activity.
Further, the recited methylation sites do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art 
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
Claim Rejections - 35 USC § 101
7.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.

The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP Ninth Edition, revision 10.2019 (revised June 2020) at Sections 2106 to 2107, which incorporates the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”).
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.      
Regarding Step 2A, prong one, claims 32-37, 44 and 45 recite the judicial exception of a law of nature. These claims require analyzing amplification products to obtain combined diagnostic and prognostic scores. Although the claims do not state what the combined values are diagnostic or prognostic of, the claims require that a correlation is determined based on the combined methylation statuses. Claims 33 and 36 also recite a correlation between the cd-score and the amount of methylated circulating tumor DNA. As in Mayo Collaborative Services v. Prometheus, the recited relationship between the methylation levels and the diagnosis or prognosis of a subejct is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
Note that the Courts have held that steps that can be performed by a human using mental processes or basic critical thinking, or intangible verbal communication are types of activities that represent abstract ideas.
The claims require analyzing amplification products to determine the methylation status of the genes. Neither the specification nor the claims set forth a limiting definition for “analyzing” and the claims do not set forth how “analyzing” is accomplished. As discussed in the specification (e.g., para [0195], [0237], [0239], and [0304]), such an analyzing step may include mental activities wherein the results of an amplification assay are provided in a printout and one mentally compares such results to information in a database or another printout to ascertain if a CpG is methylated or the degree of methylation of CpGs or to calculate a ratio or score for the level of methylation. Thereby, as broadly recited, the “analyzing” step includes performing critical thinking processes and thus is an abstract step / process. 
Claims 32-37 further require calculating or obtaining a combined diagnostic score (cd-score) or a combined prognostic score (cp-score). Neither the specification nor the claims provide a limiting definition for how the cd-score or cp-score are obtained or what is encompassed by the combined scores. As broadly recited, combined methylation values can be obtained or calculated by mental thinking processes and are abstract ideas.
Claim 38 requires performing a step of "comparing" methylation profiles. Neither the specification nor the claims set forth a limiting definition for "comparing" and the 
Regarding the recitation in the dependent claims of using generic algorithms to calculate the cd-score or cp-score or to compare methylation profiles, these limitations are also considered to be an abstract idea. The use of a generic computer or software program to implement an abstract idea does not itself impart patent eligibility. 
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” Therein, it is further stated that “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation” and that “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.” (Emphasis added).  
Further, MPEP 2106.05(a) states that ”Limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include: i. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic 
Herein, the use of a generic computer to apply a generic algorithm to compare methylation levels and/or calculate undefined cd-scores and cp-scores does not constitutes something more than an abstract idea. 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of contacting treated DNA with probes to generate amplification products, and treating DNA with a deaminating agent (Claim 47), are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The additionally recited elements / steps of contacting treated DNA with one or more probes to generate amplified products, wherein the probes hybridize to treated DNA to detect the methylation status of the DNA, particularly wherein the probes are ddPCR probes 
This finding is evidenced by the teachings in the specification. For example, the specification states:
“[0138] In some instances, once the nucleic acids have been extracted, methylation analysis k carried out by any means known in the art. A variety of methylation analysis procedures are known in the art and may be used to practice the methods disclosed herein.”
[0140] In an embodiment, the methylation profile of selected CpG sites is determined using methylation-Specific PCR (MSP). MSP allows for assessing the methylation status of virtually any group of CpG sites within a CpG island, independent of the use of methylation-sensitive restriction enzymes (Herman et al, 1996, Proc. Nat. Acad. Sci. USA, 93, 9821-9826; U.S. Pat. Nos. 5,786,146, 6,017,704, 6,200,756, 6,265,171 (Herman and Baylin); U.S. Pat. Pub. No. 2010/0144836 (Van Engeland et al); which are hereby incorporated by reference in their entirety). Briefly, DNA is modified h a deaminating agent such as sodium bisulfite to convert unmethylated, but not methylated cytosines to uracil, and subsequently amplified with primers specific for methylated versus unmethylated DNA.
[0162] The PCR process is well known in the art and include, for example, reverse transcription PCR, ligation mediated PCR, digital PCR (dPCR), or droplet digital PCR (ddPCR).

See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.	 
Claim Rejections - 35 USC § 112 - Indefiniteness
8. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 31-51 are indefinite and vague over the recitation in claim 31 at i) of “contacting the treated DNA with one or more probes to generate amplified products.” Contacting DNA with a probe does not per se generate an amplified product. Rather, an amplification product is only generated by performing an amplification reaction or primer/probe extension reaction in the presence of a DNA polymerase etc. However, the claims do not recite these additional steps or elements. Thereby, it is unclear as to how the contacting step per se results in the generation of an amplified product.
Claims 32-34, and 44 are indefinite over the recitation of a combined diagnostic score (cd-score). Neither the specification nor the claims provide a limiting definition for this phrase and there does not appear to be a limiting definition for this phrase in the prior art. While claim 32 recites that the cd-score is based on the methylation status of the marker, the claim does not indicate what is combined with the methylation status of the cg10673833 marker to generate the cd-score. Further, the claims are indefinite and vague because they do not state what diagnosis is indicated by the combined score.
Claims 33 and 36 are indefinite over the recitation that the cd-score and cp-score correlate to an amount of methylated circulating tumor DNA. It is unclear, for example, as to whether the claims intend to require determining the amount of methylated circulating DNA that comprises the markers or the claims intend to indicate that the amount of the methylated DNA comprising the marker in any sample would be the same 
Claims 35-37 and 45 are indefinite over the recitation of a combined prognostic score (cp-score). Neither the specification nor the claims provide a limiting definition for this phrase and there does not appear to be a limiting definition for this phrase in the prior art. While claim 35 recites that the cp-score is based on the methylation status of the marker, the claim does not indicate what is combined with the methylation status of the cg10673833 marker to generate the cp-score.  Further, the claims are indefinite and vague because they do not state what prognosis is indicated by the combined score. 
Claims 38, 43, 44 and 45 are indefinite over the recitation of comparing the methylation status to a model, including a model that comprises the methylation status of a normal sample, comprises a cd-score or comprises a cp score. The term “model” is not defined in the specification or the claims and in the context of the claims it is unclear as to the metes and bounds of what is encompassed by a model. For instance, it is unclear as to whether a model may be a reference value for a methylation status or an undefined cd-score or cp-score, or if a model is intended to include or require a mathematical model and/or a model that expresses the relationship between the methylation levels and an unstated condition or phenotype. In the latter instance, it is unclear as to what variables or relationships are intended to be included in the model.
Claim Rejections - 35 USC § 102
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31, 38, 43, 46-48 and 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vierlinger (WO 2016/020551 A1, published 11 Feb 2016; filed 10 Aug 2015).
Vierlinger discloses methods for determining the methylation status of markers in a biological sample from a subject comprising contacting genomic DNA obtained from a biological sample and treated with a deaminating agent with one or more probes or primers that hybridize to the markers set forth in Table 1 to determine the methylation status of the markers, and analyzing the products obtained from the contacting step to determine the methylation status of the markers to thereby determine the methylation status of the markers in the subject (see, e.g., page 22 “Fig. 1: methylation profiles of selected markers distinguish benign vs. malignant (A) and FTA vs. FTC (B))”). As 

    PNG
    media_image1.png
    26
    776
    media_image1.png
    Greyscale

Vierlinger (p. 23) states that “For whole genome methylation analysis, the Infinium 450k methylation platform (Illumina, USA) was used (Quantitative cross-validation and content analysis of the 450k DNA methylation array from Illumina, Inc. BioMed Central Ltd 2012.)  Briefly, a total of 500 ng of genomic DNA was subjected to sodium bi¬ sulfite conversion using the EZ DNA Methylation Kit.” The Infinium HumanMethylation 450K BeadChip assay is one that requires single-nucleotide extension of the hybridized probe. Thereby, the method of Vierlinger is considered to meet the limitations of the claims which require only that a “probe” is contacted with the sample such that the contacting generates an amplification product. Moreover, Vierlinger (p. 12) teaches “Preferably, the methylation status is determined by methylation specific PCR analysis, methylation specific digestion analysis and either or both of hybridisation analysis to non-digested or digested fragments or PCR amplification analysis of non-digested fragments.”
Thus, Vierlinger thus anticipates claim 31.
Regarding claims 38 and 43, Vierlinger teaches analyzing the methylation profile of the subject using a model (e.g., p. 24-25). Vierlinger also teaches comparing the methylation status of the markers in a sample to normal control samples (p. 14). Thereby, Vierlinger is considered to teach comparing a methylation profile to a model, including models that comprise the methylation status of the marker in a normal sample.

Regarding claim 47, Vierlinger teaches treating the DNA in the biological sample with a deaminating agent, such as sodium bisulfite (e.g., p. 12-13 and 23).
Regarding claims 48 and 51, Vierlinger teaches that the sample is a tissue biopsy sample obtained from a human subject (e.g. p. 23).10. Claim(s) 31, 38-40, 43, 46-49 and 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al (PLoS ONE. Feb 2013. 8(2): e55761; cited in the IDS), as evidenced by the teachings of the specification at e.g., para [0259], [0270] and [0333].
Song et al teaches a method for determining the methylation status of a markers  in a biological sample from a human subject comprising: a) contacting the biological sample with the deaminating agent of bisulfite to generate treated DNA comprising deaminated nucleotides; b) contacting the treated DNA with probes present on the HumanMethylation450 BeadChip, which probes include probes that hybridize under high stringency conditions to a target sequences; c) generating an amplification product by extending the terminal nucleotide of the hybridized probe; and d) analyzing the resulting products to determine the methylation status of the markers (see p. 2), thereby determining a methylation profile of one or more markers in the subject. The single-nucleotide extension assay disclosed by Song is considered to meet the limitations of 
Note that the specification is cited only to establish what is inherent to the teachings of Song.
Accordingly, Song teaches a method for detecting the methylation status of the cg10673833 marker in a biological sample from a human subject comprising: a) contacting the biological sample with a deaminating agent to generate treated genomic DNA comprising deaminated nucleotides; b) contacting the treated DNA with a probe that hybridizes to the treated DNA includes the cg10673833 marker;  c) generating an amplification product by extension of the probe; and analyzing the amplification product to determine the methylation status of the cg10673833 marker, thereby determining the methylation profile of the cg10673833 marker in the subject.
Regarding claims 38-40 and 43, Song teaches analyzing the methylation profile of the subject using principal component analysis (PCA) and an ANOVA model (e.g., p. 2-3 and 11-12). Song also teaches comparing the methylation status of the markers in a sample to normal control samples, as well as HCC, including metastatic HCC, samples (p. 2-3). Thereby, Song is considered to teach comparing a methylation profile to a 
Regarding claim 46, in the absence of a definition in the specification or the claims as to the structure of a ddPCR probe, the claims do not recite any features of a ddPCR probe which distinguishes addPCR probe over other nucleic acid probes, including the probes used in the method of Song. Note that the present claims do not require performing ddPCR.
Regarding claims 48 and 49, in the method of Song, the human subjects have HCC, (see Table 1).
Regarding claims 48 and 51, in the method of Song, the biological sample is a tissue biopsy sample from a human subject (see p. 2).11. Claim(s) 31, 38, 41, 42, 43, 46-48, 50 and 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poirier et al (Oncogene. 2015. 34: 5869-6878), as evidenced by the teachings of the specification at e.g., para [0259], [0270] and [0333].
Poirier et al teaches a method for determining the methylation status of a markers  in a biological sample from a human subject comprising: a) contacting the biological sample with the deaminating agent of bisulfite to generate treated DNA comprising deaminated nucleotides; b) contacting the treated DNA with probes present on the HumanMethylation450 BeadChip, which probes include probes that hybridize under high stringency conditions to a target sequences; c) generating an amplification product by extending the terminal nucleotide of the hybridized probe; and d) analyzing the resulting products to determine the methylation status of the markers (see p. 5875-
Note that the specification is cited only to establish what is inherent to the teachings of Poirier.
Accordingly, Poirier teaches a method for detecting the methylation status of the cg10673833 marker in a biological sample from a human subject comprising: a) contacting the biological sample with a deaminating agent to generate treated genomic DNA comprising deaminated nucleotides; b) contacting the treated DNA with a probe that hybridizes to the treated DNA includes the cg10673833 marker;  c) generating an amplification product by extension of the probe; and analyzing the amplification product to determine the methylation status of the cg10673833 marker, thereby determining the methylation profile of the cg10673833 marker in the subject.
Regarding claims 38, 41 and 42, Poirier teaches analyzing the methylation profile of the subject using principal component analysis (PCA) and model tunneling approaches (p. 5872-5873 and 5876). Poirier also teaches comparing the methylation 
Regarding claim 46, in the absence of a definition in the specification or the claims as to the structure of a ddPCR probe, the claims do not recite any features of a ddPCR probe which distinguishes addPCR probe over other nucleic acid probes, including the probes used in the method of Poirier. Note that the present claims do not require performing ddPCR.
Regarding claims 48 and 50, in the method of Poirier, the human subjects have lung cancer (e.g., abstract, Figure 1 and p. 5875).
Regarding claims 48 and 51, in the method of Poirier, the biological sample is a tissue biopsy sample from a human subject (see p. 5870, col. 1, p. 5875, col. 2 and Figure 1).
Claim Rejections - 35 USC § 103
12. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 32-37, 44, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vierlinger (WO 2016/020551 A1, published 11 Feb 2016; filed 10 Aug 2015) in view of Agarwal et al (U.S. PGPUB 2015/0292029).
The teachings of Vierlinger are presented above.  Vierlinger does not teach calculating a cd-score or cp-score as part of the methylation profile, wherein the cd-score and cp-scores are based on the methylation status of one or more of the markers.
However, Agarwal teaches methods for diagnosing and prognosing cancer based on the methylation status of CpG markers (e.g., para [0006] and [0076]).  Agarwal teaches combining the methylation status of markers, using machine learning methods and models, to obtain scores / values for the correlation between the methylation levels and the diagnosis or prognosis of cancer (e.g., para [0078])
For instance, Agarwal states:
“[0078] Furthermore, in certain embodiments, the methylation values measured for markers of a biomarker panel are mathematically combined and the combined value is correlated to the underlying diagnostic question. Methylated biomarker values may be combined by any appropriate state of the art mathematical method. Well-known mathematical methods for correlating a marker combination to a disease status employ methods like discriminant analysis (DA) (e.g., linear-, quadratic-, regularized-DA), 

Agarwal further teaches:
“ [0090] In some embodiments, data that are generated using samples such as “known samples” can then be used to “train” a classification model. A “known sample” is a sample that has been pre-classified. The data that are used to form the classification model can be referred to as a “training data set.” The training data set that is used to form the classification model may comprise raw data or pre-processed data. Once trained, the classification model can recognize patterns in data generated using unknown samples. The classification model can then be used to classify the unknown samples into classes. This can be useful, for example, in predicting whether or not a particular biological sample is associated with a certain biological condition (e.g., diseased versus non-diseased).
[0091] Classification models can be formed using any suitable statistical classification or learning method that attempts to segregate bodies of data into classes based on objective parameters present in the data. Classification methods may be either supervised or unsupervised. Examples of supervised and unsupervised classification processes are described in Jain, “Statistical Pattern Recognition: A Review”, IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. 22, No. 1, January 2000, the teachings of which are incorporated by reference..
[0092] In supervised classification, training data containing examples of known categories are presented to a learning mechanism, which learns one or more sets of relationships that define each of the known classes. New data may then be applied to the learning mechanism, which then classifies the new data using the learned relationships. Examples of supervised classification processes include linear regression processes”

In view of the teachings of Agarwal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claims 33 and 36, neither the specification or the claims clarifies what is intended to be meant by the score correlating to an amount of methylated circulating tumor DNA. Since in the method of Vierlinger the sample is obtained from a cancer tissue biopsy sample and since the amount of the methylated marker in circulating tumor DNA is a reflection of / is correlated with the amount of the methylated marker in the cancer tissue, it is considered to be an inherent property of the cd-score and cp-score that they correlate with the amount of methylated circulating tumor DNA comprising the marker. 13. Claims 32-37, 44, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (PLoS ONE. Feb 2013. 8(2): e55761; cited in the IDS), as evidenced by the teachings of the specification at e.g., para [0259], [0270] and [0333], and in view of Agarwal et al (U.S. PGPUB 2015/0292029).
The teachings of Song are presented above.  Song does not teach calculating a cd-score or cp-score as part of the methylation profile, wherein the cd-score and cp-scores are based on the methylation status of one or more of the markers.

For instance, Agarwal states:
“[0078] Furthermore, in certain embodiments, the methylation values measured for markers of a biomarker panel are mathematically combined and the combined value is correlated to the underlying diagnostic question. Methylated biomarker values may be combined by any appropriate state of the art mathematical method. Well-known mathematical methods for correlating a marker combination to a disease status employ methods like discriminant analysis (DA) (e.g., linear-, quadratic-, regularized-DA), Discriminant Functional Analysis (DFA), Kernel Methods (e.g., SVM), Multidimensional Scaling (MDS), Nonparametric Methods (e.g., k-Nearest-Neighbor Classifiers), PLS (Partial Least Squares), Tree-Based Methods (e.g., Logic Regression, CART, Random Forest Methods, Boosting/Bagging Methods), Generalized Linear Models (e.g., Logistic Regression), Principal Components based Methods (e.g., SIMCA), Generalized Additive Models, Fuzzy Logic based Methods, Neural Networks and Genetic Algorithms based Methods. The skilled artisan will have no problem in selecting an appropriate method to evaluate a biomarker combination of the present invention. In one embodiment, the method used in a correlating methylation status of a biomarker combination of the present invention, e.g. to diagnose gastric cancer, is selected from DA (e.g., Linear-, Quadratic-, Regularized Discriminant Analysis), DFA, Kernel Methods (e.g., SVM), MDS, Nonparametric Methods (e.g., k-Nearest-Neighbor Classifiers), PLS (Partial Least Squares), Tree-Based Methods (e.g., Logic Regression, CART, Random Forest Methods, Boosting Methods), or Generalized Linear Models (e.g., Logistic Regression), and Principal Components Analysis..”

Agarwal further teaches:
“ [0090] In some embodiments, data that are generated using samples such as “known samples” can then be used to “train” a classification model. A “known sample” is a sample that has been pre-classified. The data that are used to form the classification model can be referred to as a “training data set.” The training data set that is used to form the classification model may comprise raw data or pre-processed data. Once trained, the classification model can recognize patterns in data generated using unknown samples. The classification model can then be used to classify the unknown samples into classes. This can be useful, for example, in predicting whether or not a particular biological sample is associated with a certain biological condition (e.g., diseased versus non-diseased).

[0092] In supervised classification, training data containing examples of known categories are presented to a learning mechanism, which learns one or more sets of relationships that define each of the known classes. New data may then be applied to the learning mechanism, which then classifies the new data using the learned relationships. Examples of supervised classification processes include linear regression processes”

In view of the teachings of Agarwal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Song so as to have included information in the methylation profile regarding a combined diagnostic score and a combined prognostic score based on the methylation status of the one or more markers, and to have obtained the cd-score and cp-scores using models, including a logistic regression model or principal component analysis. One would have been motived to have done so in order to have determined if the methylation marker is correlated with the occurrence of hepatocellular cancer or with a prognosis of hepatocellular cancer.
Regarding claims 33 and 36, neither the specification or the claims clarifies what is intended to be meant by the score correlating to an amount of methylated circulating tumor DNA. Since in the method of Song the sample from the test subject is obtained from a cancer tissue biopsy sample and since the amount of the methylated marker in circulating tumor DNA is a reflection of / is correlated with the amount of the methylated marker in the cancer tissue, it is considered to be an inherent property of the cd-score and cp-score that they correlate with the amount of methylated circulating tumor DNA Claims 32-37, 44, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poirier et al (Oncogene. 2015. 34: 5869-6878), as evidenced by the teachings of the specification at e.g., para [0259], [0270] and [0333], and in view of Agarwal et al (U.S. PGPUB 2015/0292029).
The teachings of Poieier are presented above.  Poirier does not teach calculating a cd-score or cp-score as part of the methylation profile, wherein the cd-score and cp-scores are based on the methylation status of one or more of the markers.
However, Agarwal teaches methods for diagnosing and prognosing cancer based on the methylation status of CpG markers (e.g., para [0006] and [0076]).  Agarwal teaches combining the methylation status of markers, using machine learning methods and models, to obtain scores / values for the correlation between the methylation levels and the diagnosis or prognosis of cancer (e.g., para [0078])
For instance, Agarwal states:
“[0078] Furthermore, in certain embodiments, the methylation values measured for markers of a biomarker panel are mathematically combined and the combined value is correlated to the underlying diagnostic question. Methylated biomarker values may be combined by any appropriate state of the art mathematical method. Well-known mathematical methods for correlating a marker combination to a disease status employ methods like discriminant analysis (DA) (e.g., linear-, quadratic-, regularized-DA), Discriminant Functional Analysis (DFA), Kernel Methods (e.g., SVM), Multidimensional Scaling (MDS), Nonparametric Methods (e.g., k-Nearest-Neighbor Classifiers), PLS (Partial Least Squares), Tree-Based Methods (e.g., Logic Regression, CART, Random Forest Methods, Boosting/Bagging Methods), Generalized Linear Models (e.g., Logistic Regression), Principal Components based Methods (e.g., SIMCA), Generalized Additive Models, Fuzzy Logic based Methods, Neural Networks and Genetic Algorithms based Methods. The skilled artisan will have no problem in selecting an appropriate method to evaluate a biomarker combination of the present invention. In one embodiment, the method used in a correlating methylation status of a biomarker combination of the present invention, e.g. to diagnose gastric cancer, is selected from DA (e.g., Linear-, Quadratic-, Regularized Discriminant Analysis), DFA, Kernel Methods (e.g., SVM), MDS, Nonparametric Methods (e.g., k-Nearest-Neighbor Classifiers), PLS (Partial Least 

Agarwal further teaches:
“ [0090] In some embodiments, data that are generated using samples such as “known samples” can then be used to “train” a classification model. A “known sample” is a sample that has been pre-classified. The data that are used to form the classification model can be referred to as a “training data set.” The training data set that is used to form the classification model may comprise raw data or pre-processed data. Once trained, the classification model can recognize patterns in data generated using unknown samples. The classification model can then be used to classify the unknown samples into classes. This can be useful, for example, in predicting whether or not a particular biological sample is associated with a certain biological condition (e.g., diseased versus non-diseased).
[0091] Classification models can be formed using any suitable statistical classification or learning method that attempts to segregate bodies of data into classes based on objective parameters present in the data. Classification methods may be either supervised or unsupervised. Examples of supervised and unsupervised classification processes are described in Jain, “Statistical Pattern Recognition: A Review”, IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. 22, No. 1, January 2000, the teachings of which are incorporated by reference..
[0092] In supervised classification, training data containing examples of known categories are presented to a learning mechanism, which learns one or more sets of relationships that define each of the known classes. New data may then be applied to the learning mechanism, which then classifies the new data using the learned relationships. Examples of supervised classification processes include linear regression processes”

In view of the teachings of Agarwal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Poieier so as to have included information in the methylation profile regarding a combined diagnostic score and a combined prognostic score based on the methylation status of the one or more markers, and to have obtained the cd-score and cp-scores using models, including a logistic regression model or principal component analysis. One would have been motived to have done so in order to have 
Regarding claims 33 and 36, neither the specification or the claims clarifies what is intended to be meant by the score correlating to an amount of methylated circulating tumor DNA. Since in the method of Poieier the sample from the test subject is obtained from a cancer tissue biopsy sample and since the amount of the methylated marker in circulating tumor DNA is a reflection of / is correlated with the amount of the methylated marker in the cancer tissue, it is considered to be an inherent property of the cd-score and cp-score that they correlate with the amount of methylated circulating tumor DNA comprising the marker.
Double Patenting
15. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31, 38-43, and 46-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,544,467. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘467 are both directed to a method for detecting the methylation status of the cg10673833 marker in a biological sample from a human subject comprising: a) contacting the biological sample .
Regarding present claims 38 and 43, the claims of ‘467 recite using machine learning models / methods to generate the methylation profile and comparing the methylation profile of a test sample to that of a normal sample and to that of a second primary cancer sample (e.g., claims 9 and 10). Thus, the claims of ‘467 also encompass comparing a methylation profile to a model, including models that comprise the methylation status of the marker in a normal sample.
Regarding claims 39-42, 49 and 50,  the claims of ‘467 do not recite that the subject is one who is suspected of having HCC or lung cancer and do not recite comparing the methylation status of the test sample to samples from subjects having HCC, metastatic HCC, lung cancer or metastatic lung cancer.
However, the claims of ‘467 recite generating a methylation profile “in a subject in need thereof” and recite comparing the methylation status of the marker with samples from a primary cancer sample and thereby any type of primary cancer sample (e.g., claims 9 and 10 of ‘467). While certain dependent claims in ‘467 are limited to esophageal, pancreatic and stomach cancer, the remaining claims encompass any type of cancer.

Regarding present claim 46, in the absence of a definition in the specification or the claims as to the structure of a ddPCR probe, the claims do not recite any features of a ddPCR probe which distinguishes a ddPCR probe over probes used in the method claimed in ‘467.
Regarding claim 47, the claims of ‘467 recite treating the extracted genomic DNA with a a deaminating agent (see claim 1 of ‘467).
Regarding claim 48, the claims of ‘467 do not specify that the sample is from a human subject. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used samples from human subjects in the methods of ‘467 since the claims are directed to methods for determining the methylation profiles of markers present in subjects “in need thereof’ and using samples that are cancer samples and humans are subjects in need of having their 
Regarding claim 51, the claims of ‘467 recite using primary solid cancer samples and thereby are considered to encompass methods which use a tissue biopsy sample obtained from a human subject.
16. Claims 32-37, 44, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,544,467 in view of Agarwal et al (U.S. PGPUB 2015/0292029).
	The claims of ‘467 are discussed above. The claims of ‘467 do not recite calculating a cd-score or cp-score as part of the methylation profile, wherein the cd-score and cp-scores are based on the methylation status of one or more of the markers.
However, Agarwal teaches methods for diagnosing and prognosing cancer based on the methylation status of CpG markers (e.g., para [0006] and [0076]).  Agarwal teaches combining the methylation status of markers, using machine learning methods and models, to obtain scores / values for the correlation between the methylation levels and the diagnosis or prognosis of cancer (e.g., para [0078])
For instance, Agarwal states:
“[0078] Furthermore, in certain embodiments, the methylation values measured for markers of a biomarker panel are mathematically combined and the combined value is correlated to the underlying diagnostic question. Methylated biomarker values may be combined by any appropriate state of the art mathematical method. Well-known mathematical methods for correlating a marker combination to a disease status employ methods like discriminant analysis (DA) (e.g., linear-, quadratic-, regularized-DA), Discriminant Functional Analysis (DFA), Kernel Methods (e.g., SVM), Multidimensional Scaling (MDS), Nonparametric Methods (e.g., k-Nearest-Neighbor Classifiers), PLS (Partial Least Squares), Tree-Based Methods (e.g., Logic Regression, CART, Random Forest Methods, Boosting/Bagging Methods), Generalized Linear Models (e.g., Logistic Regression), Principal Components based Methods (e.g., SIMCA), Generalized Additive Models, Fuzzy Logic based Methods, Neural Networks and Genetic Algorithms based 

Agarwal further teaches:
“ [0090] In some embodiments, data that are generated using samples such as “known samples” can then be used to “train” a classification model. A “known sample” is a sample that has been pre-classified. The data that are used to form the classification model can be referred to as a “training data set.” The training data set that is used to form the classification model may comprise raw data or pre-processed data. Once trained, the classification model can recognize patterns in data generated using unknown samples. The classification model can then be used to classify the unknown samples into classes. This can be useful, for example, in predicting whether or not a particular biological sample is associated with a certain biological condition (e.g., diseased versus non-diseased).
[0091] Classification models can be formed using any suitable statistical classification or learning method that attempts to segregate bodies of data into classes based on objective parameters present in the data. Classification methods may be either supervised or unsupervised. Examples of supervised and unsupervised classification processes are described in Jain, “Statistical Pattern Recognition: A Review”, IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. 22, No. 1, January 2000, the teachings of which are incorporated by reference..
[0092] In supervised classification, training data containing examples of known categories are presented to a learning mechanism, which learns one or more sets of relationships that define each of the known classes. New data may then be applied to the learning mechanism, which then classifies the new data using the learned relationships. Examples of supervised classification processes include linear regression processes”

In view of the teachings of Agarwal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘467 so as to have included information in the methylation profile regarding a combined diagnostic score and a combined prognostic score based on the methylation status of the one or more markers, and to have 
Regarding claims 33 and 36, neither the specification or the claims clarifies what is intended to be meant by the score correlating to an amount of methylated circulating tumor DNA. Since in the method claimed in ‘467, the test sample is obtained from a cancer sample and since the amount of the methylated marker in circulating tumor DNA is a reflection of / is correlated with the amount of the methylated marker in the cancer tissue, it is considered to be an inherent property of the cd-score and cp-score that they correlate with the amount of methylated circulating tumor DNA comprising the marker. 17. Claims 31, 38-43, and 46-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-52 of copending Application No. 16/727,843 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘843 are both directed to a method for detecting the methylation status of the cg10673833 marker in a biological sample from a human subject comprising: a) contacting the biological sample with a deaminating agent to generate treated genomic DNA comprising deaminated nucleotides; b) contacting the treated DNA with a probe that hybridizes to the treated DNA includes the cg10673833 marker;  c) generating an amplification product by extension of the probe; and analyzing the amplification product to determine the methylation status of the cg10673833 marker, thereby determining the methylation profile of the cg10673833 marker in the subject.

Regarding claims 39-42, 49 and 50,  the claims of ‘843 do not recite that the subject is one who is suspected of having HCC or lung cancer and do not recite comparing the methylation status of the test sample to samples from subjects having HCC, metastatic HCC, lung cancer or metastatic lung cancer.
However, the claims of ‘843 recite generating a methylation profile in any subject and recite comparing the methylation status of the marker with samples from a primary cancer sample and thereby any type of primary cancer sample (e.g., claim 33 of ‘843). While certain dependent claims in ‘843 are limited to esophageal, pancreatic and stomach cancer, the remaining claims encompass any type of cancer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘843 so as to have analyzed samples from subjects suspected of having other types of cancer, including the well-known types of cancer of HCC and lung cancer, and to have compared the methylation status of the test sample with appropriate control samples, including HCC and metastatic HCC positive samples and lung and metastatic lung cancer samples, in order to have also determined the methylation status of the marker in other types of cancers and to have determined if there is a correlation between the 
Regarding present claim 46, the claims of ‘843 include performing ddPCR and thereby are considered to encompass using a ddPCR probe.
Regarding claim 47, the claims of ‘843 recite treating the extracted genomic DNA with a deaminating agent.
Regarding claim 48, the claims of ‘843 do not specify that the sample is from a human subject. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used samples from human subjects in the methods of ‘843 since the claims are directed to methods for determining the methylation profiles of markers present in subjects and using samples that are cancer samples and humans are subjects in need of having their methylation profile status determined to provide information regarding their risk of having or developing cancer.
Regarding claim 51, the claims of ‘843 recite using primary solid cancer samples and thereby are considered to encompass methods which use a tissue biopsy sample obtained from a human subject.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
18. Claims 32-37, 44, and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32-52 of copending Application No. 16/727,843 (reference application) in view of Agarwal et al (U.S. PGPUB 2015/0292029).
	The claims of ‘843 are discussed above. The claims of ‘843 do not recite calculating a cd-score or cp-score as part of the methylation profile, wherein the cd-score and cp-scores are based on the methylation status of one or more of the markers.
However, Agarwal teaches methods for diagnosing and prognosing cancer based on the methylation status of CpG markers (e.g., para [0006] and [0076]).  Agarwal teaches combining the methylation status of markers, using machine learning methods and models, to obtain scores / values for the correlation between the methylation levels and the diagnosis or prognosis of cancer (e.g., para [0078])
For instance, Agarwal states:
“[0078] Furthermore, in certain embodiments, the methylation values measured for markers of a biomarker panel are mathematically combined and the combined value is correlated to the underlying diagnostic question. Methylated biomarker values may be combined by any appropriate state of the art mathematical method. Well-known mathematical methods for correlating a marker combination to a disease status employ methods like discriminant analysis (DA) (e.g., linear-, quadratic-, regularized-DA), Discriminant Functional Analysis (DFA), Kernel Methods (e.g., SVM), Multidimensional Scaling (MDS), Nonparametric Methods (e.g., k-Nearest-Neighbor Classifiers), PLS (Partial Least Squares), Tree-Based Methods (e.g., Logic Regression, CART, Random Forest Methods, Boosting/Bagging Methods), Generalized Linear Models (e.g., Logistic Regression), Principal Components based Methods (e.g., SIMCA), Generalized Additive Models, Fuzzy Logic based Methods, Neural Networks and Genetic Algorithms based Methods. The skilled artisan will have no problem in selecting an appropriate method to evaluate a biomarker combination of the present invention. In one embodiment, the method used in a correlating methylation status of a biomarker combination of the present invention, e.g. to diagnose gastric cancer, is selected from DA (e.g., Linear-, Quadratic-, Regularized Discriminant Analysis), DFA, Kernel Methods (e.g., SVM), MDS, Nonparametric Methods (e.g., k-Nearest-Neighbor Classifiers), PLS (Partial Least Squares), Tree-Based Methods (e.g., Logic Regression, CART, Random Forest Methods, Boosting Methods), or Generalized Linear Models (e.g., Logistic Regression), and Principal Components Analysis..”

Agarwal further teaches:
“ [0090] In some embodiments, data that are generated using samples such as “known samples” can then be used to “train” a classification model. A “known sample” is a sample that has been pre-classified. The data that are used to form the classification model can be referred to as a “training data set.” The training data set that is used to 
[0091] Classification models can be formed using any suitable statistical classification or learning method that attempts to segregate bodies of data into classes based on objective parameters present in the data. Classification methods may be either supervised or unsupervised. Examples of supervised and unsupervised classification processes are described in Jain, “Statistical Pattern Recognition: A Review”, IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. 22, No. 1, January 2000, the teachings of which are incorporated by reference..
[0092] In supervised classification, training data containing examples of known categories are presented to a learning mechanism, which learns one or more sets of relationships that define each of the known classes. New data may then be applied to the learning mechanism, which then classifies the new data using the learned relationships. Examples of supervised classification processes include linear regression processes”

In view of the teachings of Agarwal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘843 so as to have included information in the methylation profile regarding a combined diagnostic score and a combined prognostic score based on the methylation status of the one or more markers, and to have obtained the cd-score and cp-scores using models, including a logistic regression model or principal component analysis. One would have been motived to have done so in order to have determined if the methylation marker is correlated with the occurrence of cancer or with a prognosis of cancer.
Regarding claims 33 and 36, neither the specification or the claims clarifies what is intended to be meant by the score correlating to an amount of methylated circulating tumor DNA. Since in the method claimed in ‘843, the test sample is obtained from a cancer sample and since the amount of the methylated marker in circulating tumor DNA 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.19. Claims 31, and 46-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 28-30 and 32-46 of copending Application No. 16/315,605 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘605 are both directed to a method for detecting the methylation status of the cg10673833 marker in a biological sample from a human subject comprising: a) contacting the biological sample with a deaminating agent to generate treated genomic DNA comprising deaminated nucleotides; b) contacting the treated DNA with a probe that hybridizes to the treated DNA includes the cg10673833 marker;  c) generating an amplification product by extension of the probe; and analyzing the amplification product to determine the methylation status of the cg10673833 marker, thereby determining the methylation profile of the cg10673833 marker in the subject.
Regarding present claim 46, the claims of ‘605 include performing digital PCR.
In the absence of a definition in the specification or the claims as to the structure of a ddPCR probe, the claims do not recite any features of a ddPCR probe which distinguishes a ddPCR probe over probes used in the method claimed in ‘605.
Regarding claim 47, the claims of ‘605 recite treating the extracted genomic DNA with a a deaminating agent (see claim 41 of ‘605).

Regarding claims 49 and 50,  the claims of ‘605 do not recite that the subject is one who is suspected of having HCC or lung cancer.
However, the claims of ‘605 recite generating a methylation profile in any subject and recite comparing the methylation status of the marker with samples from a primary cancer sample and thereby any type of primary cancer sample. While certain dependent claims in ‘605 are limited to ovarian or breast cancer, the remaining claims encompass any type of cancer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘605 so as to have analyzed samples from subjects suspected of having other types of cancer, including the well-known types of cancer of HCC and lung cancer, in order to have also determined the methylation status of the marker in other types of cancers and to have determined if there is a correlation between the methylation status of the marker and risk of other types of cancers, including HCC and lung cancer.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
20. Claims 32-38, 43, 44, and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims1, 2, 28-30 and 32-46 of copending Application No. 16/315,605 (reference application) in view of Agarwal et al (U.S. PGPUB 2015/0292029).
	The claims of ‘605 are discussed above. The claims of ‘605 do not recite calculating a cd-score or cp-score as part of the methylation profile, wherein the cd-score and cp-scores are based on the methylation status of one or more of the markers.
However, Agarwal teaches methods for diagnosing and prognosing cancer based on the methylation status of CpG markers (e.g., para [0006] and [0076]).  Agarwal teaches combining the methylation status of markers, using machine learning methods and models, to obtain scores / values for the correlation between the methylation levels and the diagnosis or prognosis of cancer (e.g., para [0078])
For instance, Agarwal states:
“[0078] Furthermore, in certain embodiments, the methylation values measured for markers of a biomarker panel are mathematically combined and the combined value is correlated to the underlying diagnostic question. Methylated biomarker values may be combined by any appropriate state of the art mathematical method. Well-known mathematical methods for correlating a marker combination to a disease status employ methods like discriminant analysis (DA) (e.g., linear-, quadratic-, regularized-DA), Discriminant Functional Analysis (DFA), Kernel Methods (e.g., SVM), Multidimensional Scaling (MDS), Nonparametric Methods (e.g., k-Nearest-Neighbor Classifiers), PLS (Partial Least Squares), Tree-Based Methods (e.g., Logic Regression, CART, Random Forest Methods, Boosting/Bagging Methods), Generalized Linear Models (e.g., Logistic 

Agarwal further teaches:
“ [0090] In some embodiments, data that are generated using samples such as “known samples” can then be used to “train” a classification model. A “known sample” is a sample that has been pre-classified. The data that are used to form the classification model can be referred to as a “training data set.” The training data set that is used to form the classification model may comprise raw data or pre-processed data. Once trained, the classification model can recognize patterns in data generated using unknown samples. The classification model can then be used to classify the unknown samples into classes. This can be useful, for example, in predicting whether or not a particular biological sample is associated with a certain biological condition (e.g., diseased versus non-diseased).
[0091] Classification models can be formed using any suitable statistical classification or learning method that attempts to segregate bodies of data into classes based on objective parameters present in the data. Classification methods may be either supervised or unsupervised. Examples of supervised and unsupervised classification processes are described in Jain, “Statistical Pattern Recognition: A Review”, IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. 22, No. 1, January 2000, the teachings of which are incorporated by reference..
[0092] In supervised classification, training data containing examples of known categories are presented to a learning mechanism, which learns one or more sets of relationships that define each of the known classes. New data may then be applied to the learning mechanism, which then classifies the new data using the learned relationships. Examples of supervised classification processes include linear regression processes”

In view of the teachings of Agarwal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘605 so as to have included information in the methylation profile regarding a combined diagnostic score and a combined prognostic 
Regarding claims 33 and 36, neither the specification or the claims clarifies what is intended to be meant by the score correlating to an amount of methylated circulating tumor DNA. Since in the method claimed in ‘605, the test sample is obtained from a cancer sample and since the amount of the methylated marker in circulating tumor DNA is a reflection of / is correlated with the amount of the methylated marker in the cancer tissue, it is considered to be an inherent property of the cd-score and cp-score that they correlate with the amount of methylated circulating tumor DNA comprising the marker.
Regarding claims 38-44, the claims of ‘605 do not recite comparing the methylation status of the test sample to samples from subjects having HCC, metastatic HCC, lung cancer or metastatic lung cancer.
However, the claims of ‘605 recite generating a methylation profile in any subject and recite comparing the methylation status of the marker with samples from a primary cancer sample and thereby any type of primary cancer sample. While certain dependent claims in ‘605 are limited to ovarian and breast cancer, the remaining claims encompass any type of cancer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘605 so as to have analyzed samples from subjects suspected of having other types of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.21. Claims 31, and 46-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 26-28 and 30-44 of copending Application No. 16/315,608 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘608 are both directed to a method for detecting the methylation status of the cg10673833 marker in a biological sample from a human subject comprising: a) contacting the biological sample with a deaminating agent to generate treated genomic DNA comprising deaminated nucleotides; b) contacting the treated DNA with a probe that hybridizes to the treated DNA includes the cg10673833 marker;  c) generating an amplification product by extension of the probe; and analyzing the amplification product to determine the methylation status of the cg10673833 marker, thereby determining the methylation profile of the cg10673833 marker in the subject.
Regarding present claim 46, claim 43 of ‘608 includes performing digital PCR.

Regarding claim 47, the claims of ‘608 recite treating the extracted genomic DNA with a a deaminating agent (see claim 39 of ‘608).
Regarding claim 48, the claims of ‘608 do not specify that the sample is from a human subject. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used samples from human subjects in the methods of ‘608 since the claims are directed to methods for determining the methylation profiles of markers present in subjects and using samples that are cancer samples and humans are subjects in need of having their methylation profile status determined to provide information regarding their risk of having or developing cancer.
Regarding claims 49 and 50,  the claims of ‘608 do not recite that the subject is one who is suspected of having HCC or lung cancer.
However, the claims of ‘608 recite generating a methylation profile in any subject and recite comparing the methylation status of the marker with samples from a primary cancer sample and thereby any type of primary cancer sample. While certain dependent claims in ‘608 are limited to colon cancer, the remaining claims encompass any type of cancer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘608 so as to have analyzed samples from subjects suspected of having other types of 
Regarding claim 51, the claims of ‘608 recite using a tissue biopsy sample (e.g., claim 27). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
23. Claims 32-38, 43, 44, and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 26-28 and 30-44 of copending Application No. 16/315,608 (reference application) in view of Agarwal et al (U.S. PGPUB 2015/0292029).
	The claims of ‘608 are discussed above. The claims of ‘608 do not recite calculating a cd-score or cp-score as part of the methylation profile, wherein the cd-score and cp-scores are based on the methylation status of one or more of the markers.
However, Agarwal teaches methods for diagnosing and prognosing cancer based on the methylation status of CpG markers (e.g., para [0006] and [0076]).  Agarwal teaches combining the methylation status of markers, using machine learning methods and models, to obtain scores / values for the correlation between the methylation levels and the diagnosis or prognosis of cancer (e.g., para [0078])
For instance, Agarwal states:
“[0078] Furthermore, in certain embodiments, the methylation values measured for markers of a biomarker panel are mathematically combined and the combined value is correlated to the underlying diagnostic question. Methylated biomarker values may be combined by any appropriate state of the art mathematical method. Well-known 

Agarwal further teaches:
“ [0090] In some embodiments, data that are generated using samples such as “known samples” can then be used to “train” a classification model. A “known sample” is a sample that has been pre-classified. The data that are used to form the classification model can be referred to as a “training data set.” The training data set that is used to form the classification model may comprise raw data or pre-processed data. Once trained, the classification model can recognize patterns in data generated using unknown samples. The classification model can then be used to classify the unknown samples into classes. This can be useful, for example, in predicting whether or not a particular biological sample is associated with a certain biological condition (e.g., diseased versus non-diseased).
[0091] Classification models can be formed using any suitable statistical classification or learning method that attempts to segregate bodies of data into classes based on objective parameters present in the data. Classification methods may be either supervised or unsupervised. Examples of supervised and unsupervised classification processes are described in Jain, “Statistical Pattern Recognition: A Review”, IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. 22, No. 1, January 2000, the teachings of which are incorporated by reference..
[0092] In supervised classification, training data containing examples of known categories are presented to a learning mechanism, which learns one or more sets of relationships that define each of the known classes. New data may then be applied to the learning mechanism, which then classifies the new data using the learned relationships. Examples of supervised classification processes include linear regression processes”


Regarding claims 33 and 36, neither the specification or the claims clarifies what is intended to be meant by the score correlating to an amount of methylated circulating tumor DNA. Since in the method claimed in ‘608, the test sample is obtained from a cancer sample and since the amount of the methylated marker in circulating tumor DNA is a reflection of / is correlated with the amount of the methylated marker in the cancer tissue, it is considered to be an inherent property of the cd-score and cp-score that they correlate with the amount of methylated circulating tumor DNA comprising the marker.
Regarding claims 38-44, the claims of ‘608 do not recite comparing the methylation status of the test sample to samples from subjects having HCC, metastatic HCC, lung cancer or metastatic lung cancer.
However, the claims of ‘608 recite generating a methylation profile in any subject and recite comparing the methylation status of the marker with samples from a primary cancer sample and thereby any type of primary cancer sample. While certain dependent 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘608 so as to have analyzed samples from subjects suspected of having other types of cancer, including the well-known types of cancer of HCC and lung cancer, and to have compared the methylation status of the test sample with appropriate control samples, including HCC and metastatic HCC positive samples and lung and metastatic lung cancer samples, in order to have also determined the methylation status of the marker in other types of cancers and to have determined if there is a correlation between the methylation status of the marker and risk of other types of cancers, including HCC and/or metastatic HCC, and lung cancer and/or metastatic lung cancer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.24. Claims 31, and 46-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 26-28 and 30-44 of copending Application No. 16/315,609 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘609 are both directed to a method for detecting the methylation status of the cg10673833 marker in a biological sample from a human subject comprising: a) contacting the biological sample with a deaminating agent to generate treated genomic DNA comprising deaminated nucleotides; b) contacting the treated DNA with a probe that hybridizes to the treated DNA includes the cg10673833 
Regarding present claim 46, claim 43 of ‘609 includes performing digital PCR.
In the absence of a definition in the specification or the claims as to the structure of a ddPCR probe, the claims do not recite any features of a ddPCR probe which distinguishes a ddPCR probe over probes used in the method claimed in ‘608.
Regarding claim 47, the claims of ‘609 recite treating the extracted genomic DNA with a a deaminating agent (see claim 39 of ‘609).
Regarding claim 48, the claims of ‘609 do not specify that the sample is from a human subject. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used samples from human subjects in the methods of ‘609 since the claims are directed to methods for determining the methylation profiles of markers present in subjects and using samples that are cancer samples and humans are subjects in need of having their methylation profile status determined to provide information regarding their risk of having or developing cancer.
Regarding claims 49 and 50,  the claims of ‘609 do not recite that the subject is one who is suspected of having HCC or lung cancer.
However, the claims of ‘609 recite generating a methylation profile in any subject and recite comparing the methylation status of the marker with samples from a primary cancer sample and thereby any type of primary cancer sample. While certain dependent 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘609 so as to have analyzed samples from subjects suspected of having other types of cancer, including the well-known types of cancer of HCC and lung cancer, in order to have also determined the methylation status of the marker in other types of cancers and to have determined if there is a correlation between the methylation status of the marker and risk of other types of cancers, including HCC and lung cancer.
Regarding claim 51, the claims of ‘609 recite using a tissue biopsy sample (e.g., claim 27). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
25. Claims 32-38, 43, 44, and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 26-28 and 30-44 of copending Application No. 16/315,609 (reference application) in view of Agarwal et al (U.S. PGPUB 2015/0292029).
	The claims of ‘609 are discussed above. The claims of ‘609 do not recite calculating a cd-score or cp-score as part of the methylation profile, wherein the cd-score and cp-scores are based on the methylation status of one or more of the markers.
However, Agarwal teaches methods for diagnosing and prognosing cancer based on the methylation status of CpG markers (e.g., para [0006] and [0076]).  Agarwal teaches combining the methylation status of markers, using machine learning 
For instance, Agarwal states:
“[0078] Furthermore, in certain embodiments, the methylation values measured for markers of a biomarker panel are mathematically combined and the combined value is correlated to the underlying diagnostic question. Methylated biomarker values may be combined by any appropriate state of the art mathematical method. Well-known mathematical methods for correlating a marker combination to a disease status employ methods like discriminant analysis (DA) (e.g., linear-, quadratic-, regularized-DA), Discriminant Functional Analysis (DFA), Kernel Methods (e.g., SVM), Multidimensional Scaling (MDS), Nonparametric Methods (e.g., k-Nearest-Neighbor Classifiers), PLS (Partial Least Squares), Tree-Based Methods (e.g., Logic Regression, CART, Random Forest Methods, Boosting/Bagging Methods), Generalized Linear Models (e.g., Logistic Regression), Principal Components based Methods (e.g., SIMCA), Generalized Additive Models, Fuzzy Logic based Methods, Neural Networks and Genetic Algorithms based Methods. The skilled artisan will have no problem in selecting an appropriate method to evaluate a biomarker combination of the present invention. In one embodiment, the method used in a correlating methylation status of a biomarker combination of the present invention, e.g. to diagnose gastric cancer, is selected from DA (e.g., Linear-, Quadratic-, Regularized Discriminant Analysis), DFA, Kernel Methods (e.g., SVM), MDS, Nonparametric Methods (e.g., k-Nearest-Neighbor Classifiers), PLS (Partial Least Squares), Tree-Based Methods (e.g., Logic Regression, CART, Random Forest Methods, Boosting Methods), or Generalized Linear Models (e.g., Logistic Regression), and Principal Components Analysis..”

Agarwal further teaches:
“ [0090] In some embodiments, data that are generated using samples such as “known samples” can then be used to “train” a classification model. A “known sample” is a sample that has been pre-classified. The data that are used to form the classification model can be referred to as a “training data set.” The training data set that is used to form the classification model may comprise raw data or pre-processed data. Once trained, the classification model can recognize patterns in data generated using unknown samples. The classification model can then be used to classify the unknown samples into classes. This can be useful, for example, in predicting whether or not a particular biological sample is associated with a certain biological condition (e.g., diseased versus non-diseased).
[0091] Classification models can be formed using any suitable statistical classification or learning method that attempts to segregate bodies of data into classes based on objective parameters present in the data. Classification methods may be either supervised or unsupervised. Examples of supervised and unsupervised classification processes are described in Jain, “Statistical Pattern Recognition: A 
[0092] In supervised classification, training data containing examples of known categories are presented to a learning mechanism, which learns one or more sets of relationships that define each of the known classes. New data may then be applied to the learning mechanism, which then classifies the new data using the learned relationships. Examples of supervised classification processes include linear regression processes”

In view of the teachings of Agarwal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘609 so as to have included information in the methylation profile regarding a combined diagnostic score and a combined prognostic score based on the methylation status of the one or more markers, and to have obtained the cd-score and cp-scores using models, including a logistic regression model or principal component analysis. One would have been motived to have done so in order to have determined if the methylation marker is correlated with the occurrence of cancer or with a prognosis of cancer.
Regarding claims 33 and 36, neither the specification or the claims clarifies what is intended to be meant by the score correlating to an amount of methylated circulating tumor DNA. Since in the method claimed in ‘609, the test sample is obtained from a cancer sample and since the amount of the methylated marker in circulating tumor DNA is a reflection of / is correlated with the amount of the methylated marker in the cancer tissue, it is considered to be an inherent property of the cd-score and cp-score that they correlate with the amount of methylated circulating tumor DNA comprising the marker.
Regarding claims 38-44, the claims of ‘609 do not recite comparing the methylation status of the test sample to samples from subjects having HCC, metastatic HCC, lung cancer or metastatic lung cancer.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘609 so as to have analyzed samples from subjects suspected of having other types of cancer, including the well-known types of cancer of HCC and lung cancer, and to have compared the methylation status of the test sample with appropriate control samples, including HCC and metastatic HCC positive samples and lung and metastatic lung cancer samples, in order to have also determined the methylation status of the marker in other types of cancers and to have determined if there is a correlation between the methylation status of the marker and risk of other types of cancers, including HCC and/or metastatic HCC, and lung cancer and/or metastatic lung cancer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.26. Claims 31, and 46-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 27-33 and 39-46 of copending Application No. 16/315,610 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘610 are both directed to a method for detecting the methylation status of the cg10673833 marker in a biological sample from a human 
Regarding present claim 46, claim 45 of ‘610 includes performing digital PCR.
In the absence of a definition in the specification or the claims as to the structure of a ddPCR probe, the claims do not recite any features of a ddPCR probe which distinguishes a ddPCR probe over probes used in the method claimed in ‘610.
Regarding claim 47, the claims of ‘610 recite treating the extracted genomic DNA with a a deaminating agent (see claim 41 of ‘610).
Regarding claim 48, the claims of ‘610 do not specify that the sample is from a human subject. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used samples from human subjects in the methods of ‘610 since the claims are directed to methods for determining the methylation profiles of markers present in subjects and using samples that are cancer samples and humans are subjects in need of having their methylation profile status determined to provide information regarding their risk of having or developing cancer.
Regarding present claim 49, the claims of ‘610 do not recite that the subject is one who is suspected of having HCC.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘610 so as to have analyzed samples from subjects suspected of having other types of cancer, including the well-known types of cancer of HCC, in order to have also determined the methylation status of the marker in other types of cancers and to have determined if there is a correlation between the methylation status of the marker and risk of other types of cancers, including HCC.
Regarding claim 50, claim 34 of ‘610 recites that the subject is suspected of having lung cancer. 
Regarding claim 51, the claims of ‘610 recite using a tissue biopsy sample (e.g.  claim 28). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
27. Claims 32-38, 43, 44, and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 27-29 and 31-46 of copending Application No. 16/315,610 (reference application) in view of Agarwal et al (U.S. PGPUB 2015/0292029).
	The claims of ‘610 are discussed above. The claims of ‘610 do not recite calculating a cd-score or cp-score as part of the methylation profile, wherein the cd-score and cp-scores are based on the methylation status of one or more of the markers.
However, Agarwal teaches methods for diagnosing and prognosing cancer based on the methylation status of CpG markers (e.g., para [0006] and [0076]).  Agarwal teaches combining the methylation status of markers, using machine learning methods and models, to obtain scores / values for the correlation between the methylation levels and the diagnosis or prognosis of cancer (e.g., para [0078])
For instance, Agarwal states:
“[0078] Furthermore, in certain embodiments, the methylation values measured for markers of a biomarker panel are mathematically combined and the combined value is correlated to the underlying diagnostic question. Methylated biomarker values may be combined by any appropriate state of the art mathematical method. Well-known mathematical methods for correlating a marker combination to a disease status employ methods like discriminant analysis (DA) (e.g., linear-, quadratic-, regularized-DA), Discriminant Functional Analysis (DFA), Kernel Methods (e.g., SVM), Multidimensional Scaling (MDS), Nonparametric Methods (e.g., k-Nearest-Neighbor Classifiers), PLS (Partial Least Squares), Tree-Based Methods (e.g., Logic Regression, CART, Random Forest Methods, Boosting/Bagging Methods), Generalized Linear Models (e.g., Logistic Regression), Principal Components based Methods (e.g., SIMCA), Generalized Additive Models, Fuzzy Logic based Methods, Neural Networks and Genetic Algorithms based Methods. The skilled artisan will have no problem in selecting an appropriate method to evaluate a biomarker combination of the present invention. In one embodiment, the method used in a correlating methylation status of a biomarker combination of the present invention, e.g. to diagnose gastric cancer, is selected from DA (e.g., Linear-, Quadratic-, Regularized Discriminant Analysis), DFA, Kernel Methods (e.g., SVM), MDS, Nonparametric Methods (e.g., k-Nearest-Neighbor Classifiers), PLS (Partial Least Squares), Tree-Based Methods (e.g., Logic Regression, CART, Random Forest Methods, Boosting Methods), or Generalized Linear Models (e.g., Logistic Regression), and Principal Components Analysis..”

Agarwal further teaches:
“ [0090] In some embodiments, data that are generated using samples such as “known samples” can then be used to “train” a classification model. A “known sample” is a sample that has been pre-classified. The data that are used to form the classification model can be referred to as a “training data set.” The training data set that is used to 
[0091] Classification models can be formed using any suitable statistical classification or learning method that attempts to segregate bodies of data into classes based on objective parameters present in the data. Classification methods may be either supervised or unsupervised. Examples of supervised and unsupervised classification processes are described in Jain, “Statistical Pattern Recognition: A Review”, IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. 22, No. 1, January 2000, the teachings of which are incorporated by reference..
[0092] In supervised classification, training data containing examples of known categories are presented to a learning mechanism, which learns one or more sets of relationships that define each of the known classes. New data may then be applied to the learning mechanism, which then classifies the new data using the learned relationships. Examples of supervised classification processes include linear regression processes”

In view of the teachings of Agarwal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘610 so as to have included information in the methylation profile regarding a combined diagnostic score and a combined prognostic score based on the methylation status of the one or more markers, and to have obtained the cd-score and cp-scores using models, including a logistic regression model or principal component analysis. One would have been motived to have done so in order to have determined if the methylation marker is correlated with the occurrence of cancer or with a prognosis of cancer.
Regarding claims 33 and 36, neither the specification or the claims clarifies what is intended to be meant by the score correlating to an amount of methylated circulating tumor DNA. Since in the method claimed in ‘610, the test sample is obtained from a cancer sample and since the amount of the methylated marker in circulating tumor DNA 
Regarding claims 38-44, the claims of ‘610 do not recite comparing the methylation status of the test sample to samples from subjects having HCC, metastatic HCC, lung cancer or metastatic lung cancer.
However, the claims of ‘610 recite generating a methylation profile in any subject and recite comparing the methylation status of the marker with samples from a primary cancer sample and thereby any type of primary cancer sample. The claims of ‘610 also recite that the subject is suspected of having lung cancer, including metastatic lung cancers and the remaining claims encompass any type of cancer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘610 so as to have analyzed samples from subjects suspected of having other types of cancer, including the well-known types of cancer of HCC and lung cancer, and to have compared the methylation status of the test sample with appropriate control samples, including HCC and metastatic HCC positive samples and lung and metastatic lung cancer samples, in order to have also determined the methylation status of the marker in other types of cancers and to have determined if there is a correlation between the methylation status of the marker and risk of other types of cancers, including HCC and/or metastatic HCC, and lung cancer and/or metastatic lung cancer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 31-33, 35-36 and 46-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-61 of copending Application No. 16/753,747 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘747 are both directed to a method for detecting the methylation status of the cg10673833 marker in a biological sample from a human subject comprising: a) contacting the biological sample with a deaminating agent to generate treated genomic DNA comprising deaminated nucleotides; b) contacting the treated DNA with a probe that hybridizes to the treated DNA includes the cg10673833 marker;  c) generating an amplification product by extension of the probe; and analyzing the amplification product to determine the methylation status of the cg10673833 marker, thereby determining the methylation profile of the cg10673833 marker in the subject.
	Regarding present claims 32 and 35, the claims of ‘747 also include methylation profiles that comprise a cd-score or a cp-score (see claims 48 and 49 of ‘747).
Regarding claims 33 and 36, neither the specification or the claims clarifies what is intended to be meant by the score correlating to an amount of methylated circulating tumor DNA. Since the methods claimed in ‘747 include any test sample, including samples that are cancer samples or that comprise circulating tumor cells (claim 60)  and since the amount of the methylated marker in circulating tumor DNA is a reflection of / is correlated with the amount of the methylated marker in the cancer tissue or circulating tumor cells, it is considered to be an inherent property of the cd-score and cp-score that they correlate with the amount of methylated circulating tumor DNA comprising the marker.

Regarding claim 47, claim 55 of ‘747 recites treating the extracted genomic DNA with a deaminating agent.
Regarding claim 48, the claims of ‘747 do not specify that the sample is from a human subject. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used samples from human subjects in the methods of ‘747 since the claims are directed to methods for determining the methylation profiles of markers present in subjects and using samples that are cancer samples and humans are subjects in need of having their methylation profile status determined to provide information regarding their risk of having or developing cancer.
Regarding present claims 49 and 50, the claims of ‘747 do not recite that the subject is one who is suspected of having HCC or lung cancer.
However, the claims of ‘747 recite generating a methylation profile in any subject and recite comparing the methylation status of the marker with samples from a primary cancer sample and thereby any type of primary cancer sample. While certain dependent claims in ‘747 are limited to colon cancer, the remaining claims encompass any type of cancer.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘747 so as to have analyzed samples from subjects suspected of having other types of cancer, including the well-known types of cancer of HCC and lung cancer, in order to 
Regarding claim 51, the claims of ‘747 recite using a blood sample (e.g., claim 58). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
29. Claims 34 and 37-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-61 of copending Application No. 16/753,747  (reference application) in view of Agarwal et al (U.S. PGPUB 2015/0292029).
	The claims of ‘747 are discussed above. The claims of ‘747 do not recite calculating the cd-score or cp-score using a particular algorithm or comparing the methylation profile to a model, including models that have methylation profiles of the marker from HCC or lung cancer positive samples. 
However, Agarwal teaches methods for diagnosing and prognosing cancer based on the methylation status of CpG markers (e.g., para [0006] and [0076]).  Agarwal teaches combining the methylation status of markers, using machine learning methods and models, to obtain scores / values for the correlation between the methylation levels and the diagnosis or prognosis of cancer (e.g., para [0078])
For instance, Agarwal states:
“[0078] Furthermore, in certain embodiments, the methylation values measured for markers of a biomarker panel are mathematically combined and the combined value is correlated to the underlying diagnostic question. Methylated biomarker values may be combined by any appropriate state of the art mathematical method. Well-known 

Agarwal further teaches:
“ [0090] In some embodiments, data that are generated using samples such as “known samples” can then be used to “train” a classification model. A “known sample” is a sample that has been pre-classified. The data that are used to form the classification model can be referred to as a “training data set.” The training data set that is used to form the classification model may comprise raw data or pre-processed data. Once trained, the classification model can recognize patterns in data generated using unknown samples. The classification model can then be used to classify the unknown samples into classes. This can be useful, for example, in predicting whether or not a particular biological sample is associated with a certain biological condition (e.g., diseased versus non-diseased).
[0091] Classification models can be formed using any suitable statistical classification or learning method that attempts to segregate bodies of data into classes based on objective parameters present in the data. Classification methods may be either supervised or unsupervised. Examples of supervised and unsupervised classification processes are described in Jain, “Statistical Pattern Recognition: A Review”, IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. 22, No. 1, January 2000, the teachings of which are incorporated by reference..
[0092] In supervised classification, training data containing examples of known categories are presented to a learning mechanism, which learns one or more sets of relationships that define each of the known classes. New data may then be applied to the learning mechanism, which then classifies the new data using the learned relationships. Examples of supervised classification processes include linear regression processes”


Regarding claims 38-44, the claims of ‘747 do not recite comparing the methylation status of the test sample to samples from subjects having HCC, metastatic HCC, lung cancer or metastatic lung cancer.
However, the claims of ‘747 recite generating a methylation profile in any subject and recite comparing the methylation status of the marker with samples from a primary cancer sample and thereby any type of primary cancer sample. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘747 so as to have analyzed samples from subjects suspected of having other types of cancer, including the well-known types of cancer of HCC and lung cancer, and to have compared the methylation status of the test sample with appropriate control samples, including HCC and metastatic HCC positive samples and lung and metastatic lung cancer samples, in order to have also determined the methylation status of the marker in other types of cancers and to have determined if there is a correlation between the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634